DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer 
The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,565,354 has been reviewed and is approved on 12/14/2021. The terminal disclaimer has been recorded. 

Response to Amendment
The Amendment filed on 12/14/2021 has been entered. 
In view of the Terminal Disclaimer filed and approved on 12/14/2021, the double patenting rejection is withdrawn. 
Claims 1-3, 8-10 and 14-16 are amended.
Claims 1-18 are pending of which claims 1, 8 and 14 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Harry Wang (Reg. No. 63,360) on 01/11/2022. The application has been amended as follows: 
In the claims: 
Please amend claims 1, 8 and 14 as follows:
--

Claim 1:

a graphics cache of a graphics processing unit (GPU) to store data;
a circuitry to set a protection attribute for cache lines containing the data in the graphics cache, wherein the protection attribute is to set a value indicating the cache lines containing the data are protected; and 
a cache coherency controller to generate a coherent read request to the graphics cache from a central processing unit (CPU);
wherein when a cache line identified in the coherent read request from the CPU is protected based on the value of the protection attribute for the cache line, at least some of the data from the cache line identified in the coherent read request from the CPU is withheld from being returned in a response.

Claim 8:
8.	(Currently amended) A method comprising:
storing data in a graphics cache of a graphics processing unit (GPU);
setting a protection attribute for cache lines containing the data in the graphics cache, wherein the protection attribute is to set a value indicating the cache lines containing the data are protected; 
generating a coherent read request to the graphics cache by a cache coherency controller from a central processing unit (CPU); and
reading the protection attribute to determine whether a cache line identified in the coherent read request from the CPU is protected based on the value of the protection attribute for the cache line, wherein when a cache line identified in the coherent read request from the CPU is protected, at least some of the data from the cache line identified in the coherent read request from the CPU is withheld from being returned in a response.  
Claim 14:
14.	(Currently amended) A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform:
storing data in a graphics cache of a graphics processing unit (GPU);

generating a coherent read request to the graphics cache by a cache coherency controller from a central processing unit (CPU); and
reading the protection attribute to determine whether a cache line identified in the coherent read request from the CPU is protected based on the value of the protection attribute for the cache line, wherein when a cache line identified in the coherent read request from the CPU is protected, at least some of the data from the cache line identified in the coherent read request from the CPU is withheld from being returned in a response.
--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 1-18 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 12/14/2021 point out the reason claims are patentable over the prior art of record (See, Pages 5-6). Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MENG LI/Primary Examiner, Art Unit 2437